Title: To George Washington from John Hills, 26 February 1796
From: Hills, John
To: Washington, George


          
            No. 145 No. Water streetPhilada feb. 26. 1796
            Sir
          
          Having had the honor of being occasionally employed within the last five years by the late Secretary of War General Knox in surveying levelling and exploring from Connecticut River to Boston, and in behalf of the United States to examine the

Potowmac River for a proper Scite whereon to erect a national arsenal—as well as in making divers plans &c. for the use of the War Department—and also by the State of Massachusetts to ascertain the practicability of a navigation across Cape Cod—These services added to the long practical experience which I have had from a continual devotion of my time to this business for upwards of twenty five years past, embolden me to offer myself as a Surveyor and Draftsman for the purpose of exploring the Northwestern territory, understanding that Congress in a bill now pending before them contemplate the appointment of an Officer for that purpose.
          Should I have the happiness to meet your approbation I should in the course of the business, have a particular regard to the representation of all the rising grounds, meadows, creeks, lakes, ponds &c. as well as noticing all mineral substances that I may be able to discover in my perambulations, and at every quarter of a mile describing the species of Timber Soil &c. as well as pointing out the advantages natural and artificial which may be found, so that a general and comprehensive view may be formed for the mutual benefit and convenience as well of the United States as of the purchasers under them, by enabling them at one view to obtain an accurate knowledge of the territory.
          I beg leave to enclose the Certificates of General Knox as a proof of my abilities in the line of my profession—and am with great respect sir Your most obedt servt
          
            John Hills
          
        